Citation Nr: 1443395	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches.

2.  Entitlement to service connection for a disability manifested by a skin rash.

3.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Chapman



INTRODUCTION

The Veteran served on active duty from April 1989 to July 1991.  These matters are before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from tension headaches and a constant skin rash due to his Gulf War service.  On March 2010 VA examination, the examiner diagnosed tension headaches and found no evidence of a truncal rash.  Private treatment records show treatment for sebaceous cysts, a skin lesion, and a rash.  VA treatment records note a lesion on the Veteran's left shin and reports of headaches.  A March 2011 lay statement indicated that the Veteran had a rash on the inside of his left ankle.  In April 2011, the Veteran's brother submitted a statement indicating that the Veteran has had recurring skin problems since service.  Service personnel records show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Accordingly, an opinion is warranted as to whether his current symptoms are indicia of an undiagnosed illness manifested by headaches and/or a skin rash, (or are otherwise related to his service).  See 38 C.F.R. § 3.317(b)(5).    

The Veteran also claims that he has a gastrointestinal/stomach condition with onset approximately one year after his military service that is due to his Gulf War service.  VA treatment records note conflicting gastrointestinal diagnoses to include Crohn's disease, ulcerative colitis, and inflammatory bowel disease.  On March 2010 VA examination, the examiner diagnosed ulcerative colitis and stated that such is not undiagnosed, but is instead ulcerative colitis and not Crohn's disease.  The examiner then noted that he did not have access to the Veteran's colonoscopy records for confirmation.  On June 2011 VA examination, the examiner noted that the Veteran had onset of diarrhea, weight loss, and lower abdominal pain in his 20s and was diagnosed with Crohn's disease or ulcerative colitis in 2002 after a colonoscopy and biopsies.  Following an examination, the examiner diagnosed Crohn's disease, finding that this is the diagnosis most consistent with physician opinion over all the notes as well as biopsy findings from a colonoscopy.  The examiner then stated that such is not an undiagnosed illness, a chronic multisystem illness of unknown etiology, or a chronic multisymptom illness with a partially explained etiology.  The examiner opined that all of the Veteran's conditions can be attributed to Crohn's disease.  The Board finds that the above evidence is inadequate for rating purposes.  Notably, there are conflicting diagnoses on March 2010 and June 2011 VA examinations.  Further the March 2010 examiner did not provide a rationale for why the Veteran's symptoms are consistent with ulcerative colitis and the June 2011 examiner did not provide a rationale for why the Veteran's Crohn's disease is not a chronic multisystem illness of unknown etiology and did not explain the nature and likely etiology of such disease process.  Accordingly, a supplementary medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding treatment records related to the claims on appeal.

2.  Then arrange for an appropriate examination(s) of the Veteran to determine the nature and likely etiology of any disability manifested by headaches and any disability manifested by a skin rash.  The record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following:

(a)  Indicate whether the Veteran has a chronic disability(ies) manifested by headaches.

(b)  As to any such disability found, opine whether it is due to a known clinical diagnosis, or is a manifestation or an undiagnosed illness.  

(c)  If it is due to a known clinical diagnosis, indicate:

i. Whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service; and 
ii. Whether it is a manifestation of a medically unexplained chronic multisymptom illness (a diagnosed illness with conclusive pathophysiology or etiology).  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

(d)  Indicate whether the Veteran has a chronic disability(ies) manifested by a skin rash.

(e)  As to any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.

(f)  If it is due to a known clinical diagnosis, indicate:

i. Whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service; and 
ii. Whether it is a manifestation of a medically unexplained chronic multisymptom illness (a diagnosed illness with conclusive pathophysiology or etiology).  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

The examiner must explain the rationale for all opinions, to include discussion of the lay statements of record.

3.  Arrange for a supplemental medical opinion by an appropriate provider as to the nature and likely etiology of any and all gastrointestinal symptoms.  

The provider is informed that the Veteran has reported onset of gastrointestinal/stomach symptoms approximately one year following his discharge from service and, since service, he has been variously diagnosed with Crohn's disease, ulcerative colitis, and inflammatory bowel disease.

Following review of the claims file, the provider should provide opinions that respond to the following:

(a)  Are the Veteran's complaints of gastrointestinal/stomach problems due to known clinical diagnoses?  If so, what are the diagnoses?  Are any of the diagnoses a medically unexplained chronic multisymptom illness (a diagnosed illness with conclusive pathophysiology or etiology)?  It is noted that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

(b)  If the answer(s) to (a) is/are no, does the Veteran have a functional gastrointestinal disorder (a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs or disease and may be related to any part of the gastrointestinal tract)?

(c)  Are the Veteran's current gastrointestinal/stomach complaints at least as likely as not (a 50% or better probability) to have had their onset in service?

The provider must explain the rationale for all opinions, to include discussion of the lay statements of record.

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



